Citation Nr: 0003775	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  97-21 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a heart disorder, 
claimed as a heart murmur.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service from February 1951 to November 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Waco, Texas.

In connection with his appeal the veteran requested a hearing 
before the Board.  A hearing was scheduled for February 1999.  
The veteran requested a "deferment and a re-setting and a 
re-scheduling for a later time, in 1999, or in a later 
year."  The RO rescheduled the hearing for a date in July 
1999.  In a subsequently received statement the veteran 
indicated that he wished to "pass" his hearing.  His 
correspondence reflects a request to delay the hearing 
indefinitely, until such time as he obtains service evidence 
that will purportedly prove he had a heart murmur prior to 
entrance.  A Report of Contact dated in June 1999 sets out a 
conversation relevant to the above and notes that the veteran 
did not intend to report for his hearing.  He did not report.  
Accordingly, the Board will proceed.  
See 38 C.F.R. § 20.704(d), (e) (1999).  At the end of the 
June 1999 conversation, the veteran indicated to "drop the 
whole thing."  He was advised that a written statement was 
needed to withdraw his appeal.  See 38 C.F.R. § 20.204 
(1999).  The RO also advised the veteran of such in a letter.  
He did not provide written withdrawal of his claim; 
accordingly such is addressed herein.


FINDING OF FACT

The veteran has not presented competent evidence showing that 
a heart disorder was first shown during service or during a 
presumptive period, or that any existing heart disorder is 
otherwise related to service; nor has he shown competent 
evidence that any pre-existing heart disease increased in 
severity as a result of service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a heart 
disorder/heart murmur is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1132 
(West 1991), 38 C.F.R. § 3.304(b) (1999).  There are medical 
principles so universally recognized as to constitute clear 
and unmistakable proof, and when in accordance with these 
principles existence of a disability prior to service is 
established, no additional or confirmatory evidence is 
necessary.  Consequently, with notation or discovery during 
service of such residual conditions with no evidence of the 
pertinent antecedent active disease or injury during service 
the conclusion must be that they preexisted service.  
Similarly, manifestation of lesions or symptoms of chronic 
disease from date of enlistment, or so close thereto that the 
disease could not have originated in so short a period will 
establish pre-service existence.  38 C.F.R. § 3.303(c).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1999).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 
1 Vet. App. 228, 232 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  This means the 
base line against which the Board is to measure any worsening 
of a disability is the veteran's disability as shown in all 
of his medical records, not on the happenstance of whether he 
was symptom-free when he enlisted.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as cardiac disease, become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  


Well groundedness

 "[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table). 

In any case, a claim for service-connection for a disability 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

For the purposes of determining whether this claim is well-
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Factual Background

On the report of medical history completed at service 
entrance, the veteran denied having or having had shortness 
of breath, pain or pressure in his chest, palpitation or a 
pounding heart, or high or low blood pressure.  Available 
service medical records include note of a common cold in 
March 1951.  The report of medical examination at service 
discharge, dated in October 1954, shows a blood pressure of 
120/78, without notation of any cardiac disease or 
abnormality.

In November 1996, the veteran presented for VA treatment with 
complaints of pain in his chest and both arms, reported in 
connection with daily stress while working.  He stated that 
he took Ecotrin tablets for stress.  Examination revealed a 
Grade V pulmonic murmur.  The diagnosis was chest pain, 
etiology unknown.  An addendum note indicates that by history 
it sounded like the veteran had angina; he was placed on 
small doses of nitrates and additional testing was scheduled.  

In a statement received in February 1997, the veteran 
reported that his heart murmur was first found in 1951, in 
connection with service, and that it did not bother him until 
after service.  He reported that he now experiences pain in 
his heart area, and up and down his arms, with stress, 
agitation, pressure, and tension.  In a statement received in 
April 1997, the veteran indicated that his murmur was found 
on the first service entrance examination, but he was 
accepted into service despite it.  He argued that his correct 
military records would show such murmur.  In his substantive 
appeal, accepted in July 1997, he indicated that his murmur 
was found on his pre-induction physical examination.  The 
veteran has also provided a statement to the effect that VA 
physicians have not told him his murmur, or other cardiac 
problems are related to service; nor have they stated that 
such are not related to service.

Documentation in the claims file shows that the RO requested 
military records from hospitals at Lackland, Warren, Edward 
and Gowan Air Force Bases.  No additional records were 
located.  

Analysis

The veteran has not presented competent evidence of a current 
disability.  Available post-service records reflect only that 
the veteran was evaluated for angina and that testing 
revealed a murmur.  Such is a clinical finding and not a 
diagnosis of cardiac disability.  See 38 C.F.R. § 3.303(b).  
Reports also show an impression of chest pain of unknown 
etiology.  Such is a finding and not a diagnosis of a heart 
disorder.  Sanchez-Benitez v. West, No. 97-1948 (Dec. 29, 
1999).  The record does not reflect that the veteran 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or etiology 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
There is no other medical evidence of a current cardiac 
disability.  Absent proof of a present disability there can 
be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In any case, the Board notes that available service records, 
consisting primarily of medical reports associated with 
entrance and discharge, are completely negative for 
complaint, finding or diagnoses pertinent to cardiac disease 
or abnormality.  Moreover, the veteran has not identified any 
competent evidence that would plausibly relate a currently 
diagnosed cardiac disability to his period of service, either 
directly, by way of aggravation, or presumptively.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309; Caluza, supra.  As such, 
his claim must be denied as not well grounded.

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1999) even where his claim appears to be not well-
grounded where he has identified the existence of evidence 
that could plausibly well-ground the claim.  See generally, 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); and Robinette v. 
Brown, 8 Vet. App. 69 (1995), as modified in this context by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In the instant 
case, however, the veteran has not identified any medical 
evidence that has not been submitted or obtained, which will 
support a well-grounded claim.  The Board notes the veteran's 
argument that a pre-enlistment service examination report 
exists and includes notation of his murmur.  VA did attempt 
to obtain that record, without success.  In any case, per the 
veteran's report, it would only speak to a pre-existing 
murmur, and would not provide the requisite diagnosis of a 
cardiac disability during service, or a presumptive period, 
or otherwise provide a nexus between a currently existing 
cardiac disability and such service by way of incurrence or 
aggravation.


ORDER

Service connection for a heart disorder/heart murmur is 
denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

